Order filed February 23, 2012.




                                             In The


                        Fourteenth Court of Appeals
                                         ____________

                                     NO. 14-11-00515-CV
                                     NO. 14-11-00548-CV
                                       ____________

                      CITIBANK (SOUTH DAKOTA), N.A., Appellant

                                                V.

                                    L.T. BRADT, Appellee


                           On Appeal from the 387th District Court
                                   Fort Bend County, Texas
                            Trial Court Cause No. 06-DCV-148751

                                          ORDER

       Appellant’s brief was due February 10, 2012. No brief or motion for extension of time
has been filed.
       Unless appellant submits a brief to the clerk of this court on or before March 23, 2012,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).


                                             PER CURIAM